       Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 1 of 41



 1 Todd C. Atkins (SBN 208879)
   tatkins@atkinsdavidson.com
 2 ATKINS & DAVIDSON, APC
   2261 Rutherford Road
 3 Carlsbad, CA 92008
   Tel: 619.665.3476
 4
   Matthew M. Wawrzyn (pro hac vice pending)
 5 matt@wawrzynlaw.com
   WAWRZYN LLC
 6 2700 Patriot Blvd, Suite 250
   Glenview, IL 60026
 7 Telephone: 847.656.5848
 8 Attorneys for AuthWallet LLC
 9
10                          UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
12
13 AUTHWALLET LLC,                        Case No.

14                 Plaintiff,             COMPLAINT FOR PATENT
                                          INFRINGEMENT
15          v.
16 VISA INC.,
17                                        JURY TRIAL DEMANDED
                   Defendant.
18
19
20
21
22
23
24
25
26
27
28
     Complaint for Patent Infringement   -1-                           Case No.
       Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 2 of 41



 1                                   Jurisdiction and Venue
 2
            1.     This action arises under the patent laws of the United States, 35 U.S.C.
 3
 4 §§ 101 et seq. This Court has subject matter jurisdiction over this action under 28
 5 U.S.C. §§ 1331 and 1338(a). This Court may exercise personal jurisdiction over
 6
     Visa Inc. (“Visa”), which conducts continuous and systematic business in
 7
 8 California and in this District. Visa has a regular and established place of business
 9 located in this District. These patent-infringement claims arise directly from Visa’s
10
   continuous and systematic activity in this District. In short, this Court’s exercise of
11
12 jurisdiction over Visa would be consistent with the California long-arm statute and
13 traditional notions of fair play and substantial justice. Venue is proper in this
14
   District pursuant to 28 U.S.C. § 1400(b).
15
16                                       Parties
17          2.     Plaintiff AuthWallet LLC (“AuthWallet”) is a limited liability
18
     company organized under the laws of Illinois with a principal place of business
19
20 located in Glenview, Illinois.
21          3.     Visa is a corporation organized under the laws of Delaware with a
22
     regular and established place of business located in San Francisco, California.
23
24                        Infringement of U.S. Patent No. 8,280,776
25          4.     AuthWallet is the exclusive owner of United States Patent No.
26
     8,280,776 (the “‘776 patent”), which is attached hereto as “Exhibit 1.”
27
28          5.     The ‘776 patent is valid and enforceable.
     Complaint for Patent Infringement         -2-                               Case No.
       Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 3 of 41



 1          6.     Visa has made and sold and is making and selling Visa Purchase
 2
     Alerts. Visa infringes Claim 1 of the ‘776 patent by making and selling Visa
 3
 4 Purchase Alerts.
 5                 a.     Claim 1 of the ‘776 patent claims “A method for processing
 6
            financial transaction data in a computing system including a processor and a
 7
 8          storage area . . . .” Visa Purchase Alerts tracks all purchases that use a

 9          specified Visa credit card.
10
                   b.     The Claim 1 method provides, “receiving an authorization
11
12          request generated as a result of a transaction by a purchaser at a point of

13          purchase . . . .” When a Visa credit card is used to make a purchase, an
14
            authorization request is sent by the merchant to the Visa credit card network.
15
16                 c.     Claim 1: “wherein the authorization request includes a purchaser
17          identifier, a transaction amount, and information identifying the point of
18
            purchase . . . .” The authorization request must include information regarding
19
20          the Visa cardholder, information identifying the merchant, and the amount of
21          the purchase in order to process the request and return authorization.
22
                   d.     Claim 1 continues, “determining a processing rule to apply to
23
24          the authorization request based on the purchaser identifier . . . .” Visa Alerts
25          is a set of rules that is specific to a customer and each credit card. The credit
26
            card to be added to the service is first checked to be eligible for Purchase
27
28          Alerts, and then added to an account for each customer. Thus, the alert rules
     Complaint for Patent Infringement         -3-                                   Case No.
       Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 4 of 41



 1          to be used during a purchase are determined by the customer or card
 2
            identifier.
 3
 4                 e.     “Wherein the processing rule defines one or more conditions

 5          and an associated action, and wherein the associated action includes the
 6
            generation of a transaction indication message for transmittal to a mobile
 7
 8          device associated with the purchaser identifier . . . .” Visa Alerts allows the

 9          customer to define her condition upon which the alert will be sent (e.g., when
10
            the transaction is above a certain amount).
11
12                 f.     “[T]he transaction   indication message including information

13          about the transaction and specifying a response from the mobile device . . . .”
14
            Visa Alerts contain information about transactions, such as amount, location
15
16          of purchase, in order to detect fraud. A customer may reply to a fraudulent
17          transaction by using the mobile phone to call the card issuer.
18
                   g.     “[E]valuating the processing rule by applying the one or more
19
20          conditions defined by the processing rule to information in the authorization
21          request or customer information associated with the purchaser identifier . . .
22
            .” Visa Alerts allows the customer to define the conditions under which the
23
24          alert will be sent.
25                 h.     “[W]hen the processing rule is satisfied, executing the
26
            associated action and transmitting the transaction indication message to the
27
28          purchaser.” Visa Purchase Alerts supports both the sending of an email and a
     Complaint for Patent Infringement         -4-                               Case No.
       Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 5 of 41



 1          text message to the purchaser.
 2
                                           Prayer for Relief
 3
 4          WHEREFORE, AuthWallet prays for the following relief against Visa:

 5          (a)    Judgment that Visa has directly infringed the ‘776 patent;
 6
            (b)    A fair and reasonable royalty;
 7
 8          (c)    Pre-judgment interest and post-judgment interest at the maximum rate

 9                 allowed by law;
10
            (d)    A post-judgment injunction; and
11
12          (e)    Such other and further relief as the Court may deem just and proper.

13                                       Demand for Jury Trial
14
            AuthWallet demands a trial by jury on all matters and issues triable by jury.
15
16
17 Date: June 22, 2020                              /s/ Todd Atkins
18                                                  Todd C. Atkins (SBN 208879)
                                                    tatkins@atkinsdavidson.com
19                                                  ATKINS & DAVIDSON, APC
                                                    2261 Rutherford Road
20                                                  Carlsbad, CA 92008
                                                    Tel: 619.665.3476
21                                                  Matthew M. Wawrzyn (pro hac vice
22                                                  pending)
                                                    matt@wawrzynlaw.com
23                                                  WAWRZYN LLC
                                                    2700 Patriot Blvd, Suite 250
24                                                  Glenview, IL 60026
                                                    Telephone: 847.274.9844
25                                                  Attorneys for AuthWallet LLC
26
27
28
     Complaint for Patent Infringement            -5-                              Case No.
Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 6 of 41




                     EXHIBIT 1
           Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 7 of 41

                                                                                                               US008280776B2


(12) United States Patent                                                                (10) Patent No.:                         US 8,280,776 B2
       Coulter et al.                                                                    (45) Date of Patent:                              *Oct. 2, 2012
(54)   SYSTEMAND METHOD FOR USINGA                                               (56)                           References Cited
       RULES MODULE TO PROCESS FINANCIAL
       TRANSACTION DATA                                                                             U.S. PATENT DOCUMENTS
                                                                                          7,357,310 B2    4/2008 Calabrese et al.
(75) Inventors: Todd R. Coulter, Rancho Murieta, CA                                 2002/0138445 A1             9/2002 Laage et al.
                (US); Mordechai E. Kaplinsky,                                       2002.0143634 A1             10/2002 Kumar et al.
                Brooklyn, NY (US); Christopher E.                                                                 (Continued)
                Lewis, Tempe, AZ (US); Jeffery A.
                Warmington, Wellington, FL (US)                                                 FOREIGN PATENT DOCUMENTS
                                                                                JP               2011-118898 A                   6, 2011
(73) Assignee: Fon Wallet Transaction Solutions, Inc.,
               Rancho Murieta, CA (US)                                                                  OTHER PUBLICATIONS

(*) Notice: Subject to any disclaimer, the term of this                         Final Office Action, U.S. Appl. No. 12/557,453, Mail Date Mar. 30,
               patent is extended or adjusted under 35                          2011, 19 pages.
               U.S.C. 154(b) by 113 days.                                                               (Continued)
               This patent is Subject to a terminal dis
                    claimer.                                                    Primary Examiner — Vanel Frenel
                                                                                (74) Attorney, Agent, or Firm — Perkins Coie LLP
(21) Appl. No.: 12/859,203
                                                                                 (57)                            ABSTRACT
(22) Filed:         Aug. 18, 2010                                               A transaction processing service operates as an intermediary
(65)                   Prior Publication Data                                   between acquirers of financial transaction requests and issu
                                                                                ing institutions that process the financial transaction requests.
       US 2010/0312657 A1                 Dec. 9, 2010                          The intermediary receives an authorization request generated
                                                                                based on a transaction initiated by a customer at a point of
                 Related U.S. Application Data                                  purchase. The intermediary provides a rules module that
(63) Continuation-in-part of application No. 12/557,457,                        stores a set of rules for processing transactions. Each rule
     filed on Sep. 10, 2009, now Pat. No. 8,099,368.                            specifies one or more conditions to be tested and one or more
                                                                                actions to be executed based on the test. For each authoriza
(60) Provisional application No. 61/112,749, filed on Nov.                      tion request, the system determines the applicable rules and
       8, 2008.                                                                 tests conditions for each rule prior to the transaction. Based
                                                                                on the results of the test, the system executes an associated
(51)   Int. C.                                                                  action. Conditions may be specified based on transaction
       G06O20/00                 (2012.01)                                      information, customer information, or other information.
(52) U.S. Cl. ................ 705/16; 705/67; 705/64; 705/75;                  Actions define the system's response to a particular result in
                                      235/380,380/229; 713/155                  testing a condition. Possible actions include rejecting the
(58)   Field of Classification Search .................... 705/16,              authorization request or specifying averification procedure to
                  705/67, 64, 65,75; 380/229, 247, 248, 249,                    eXecute.
                       380/250; 713/155, 156, 157, 158, 159
       See application file for complete search history.                                            29 Claims, 17 Drawing Sheets

                                                                       802




                                                              304                  808

                                          18                                                                               112
                                                   point of          Intermediary                Payment
                                                   Purchase            Service                   Association
                                                 Cornflation        Communication              Communication
                               Point of                                                                             Payment
                               Purchase                       86                   810                             Association
                                                -a
                                                                    Authorization
                                                   Wauation            Request
                                                                      Generator




                                                                    Intermediary
                                                                      Service
           Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 8 of 41


                                                        US 8,280.776 B2
                                                                 Page 2

                 U.S. PATENT DOCUMENTS                                Krueger, Malte. The Future of M-payments—Business Options and
 2003/0216996 A1       1 1/2003 Cummings et al.                       Policy Issues—Background Paper No. 2 Electronic Payment Sys
 2005/0222949 A1       10/2005 Inotay et al.                          tems Observatory (ePSO) (Aug. 2011), retrieved online Sep. 29, 2011
 2005/025 1440 A1      11/2005 Bednarek                               at http://ftp/irc.es/EURdoc/eur 19934en.pdf, 33 pages.
 2008/0010191 A1        1/2008 Rackley, III et al.                    Non-Final Office Action, U.S. Appl. No. 12/557,453, Mail Date Oct.
 2008/0010215 A1        1/2008 Rackley, III et al.                    5, 2010, 16 pages.
 2008/O1723.17 A1       7/2008 Deibert et al.
 2008/0288351 A1       1 1/2008 Leung et al.                          Non-Final Office Action, U.S. Appl. No. 12/557,457, Mail Date Sep.
 2009,01929.04   A1     7/2009    Patterson et al.                    28, 2010, 24 pages.
 2009/0325542    A1    12, 2009   Wentker et al.                      Non-Final Office Action, U.S. Appl. No. 12/859,213, Mail Date Sep.
 2010, 0121726   A1     5, 2010   Coulter et al.                      29, 2011, 15 pages.
 2010/O121767    A1     5, 2010   Coulter et al.                      Notice of Allowance, U.S. Appl. No. 12/557,457, Mail Date Oct. 12,
 2010.0312636    A1    12/2010    Coulter et al.                      2011, 17 pages.
 2010.0312657    A1    12/2010    Coulter et al.                      Non-Final Office Action, U.S. Appl. No. 12/859,205, Mail Date Nov.
                  OTHER PUBLICATIONS                                  7, 2011, 21 pages.
                                                                      International Search Report and Written Opinion for PCT/US09/
Final Office Action, U.S. Appl. No. 12/557,457, Mail Date Apr. 27.    63641; Applicant: FonWallet Transaction Solutions, Inc.; Mailing
2011, 17 pages.                                                       Date: Dec. 15, 2009, 8 pages.
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 9 of 41


U.S. Patent       Oct. 2, 2012   Sheet 1 of 17        US 8,280.776 B2




                                                              1OO
                      112                  110


               Payment              issuing
              Association          Institution



          ofoo
              Merchant/
                POP

                            10




                             FIG. I.
                            Prior Art
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 10 of 41


U.S. Patent             Oct. 2, 2012       Sheet 2 of 17      US 8,280.776 B2




                         112                          110              200


             Payment                     issuing
          ASSOCiation                   institution

       108                                            204              208

                                                            Secure
             ACQuirer
                                       Intermediary         Storage
                C                        Service
                                                            Provider




             Merchant?
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 11 of 41


U.S. Patent           Oct. 2, 2012      Sheet 3 of 17        US 8,280.776 B2




                                                                       200
                            112                     110


                Payment                Issuing
              ASSOCiation             Institution

          108                                                        208


                                     Intermediary         Secure
                Acquirer               Service
                                                          Storage
                                                          Provider

          (2) i             106



                G).
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 12 of 41


U.S. Patent         Oct. 2, 2012        Sheet 4 of 17     US 8,280.776 B2




                                                                       200
                    112                           110


          Payment                    issuing
        ASSOciation                 Institution

                                                                 208

                                                        Secure
                                   Intermediary
                                     Service            Storage
                                                        Provider




                                   FIG. 2C
Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 13 of 41
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 14 of 41


U.S. Patent            Oct. 2, 2012         Sheet 6 of 17            US 8,280.776 B2




                                                                       H.CIS
                                                                       ’91.
                                                            u uo )
                     ZZZ

               782




                                            *8£:Z?pUOT                 (O9ADIH

                     ZZZ              992
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 15 of 41


U.S. Patent       Oct. 2, 2012    Sheet 7 of 17          US 8,280.776 B2




     009
                          909




                                                  81,9
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 16 of 41


U.S. Patent                                            US 8,280.776 B2




                                                                 9."ADIH
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 17 of 41


U.S. Patent          Oct. 2, 2012              Sheet 9 of 17               US 8,280.776 B2




                   Receive request


                   Validate request

                                         506
                Authenticate requester

                                         508
                Retrieve Customer info

                                         509
                    Process rules                                               500

                                         510
                Generate transaction
                    notification

                                         512
              Send message to mobile

                                         514
              Receive reply from mobile

                                                                                  518
                                               No
                Transaction verified?                          Reject request

                           Yes

                      (a)                                         Return
                               FIG. 6A
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 18 of 41


U.S. Patent       Oct. 2, 2012    Sheet 10 of 17       US 8,280.776 B2



                                                            500




          Generate information request


           Send information request to
               issuing institution
                                           524
           Receive account information

                                   526
           Send account information to
                    acquirer




                  FIG. 6B
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 19 of 41


U.S. Patent       Oct. 2, 2012    Sheet 11 of 17       US 8,280.776 B2




                                                            530




                                          532

              Receive target account

                                          534

                Receive condition(s)

                                          536



                                          538

               Store rule parameters




                   FIG. 6G
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 20 of 41


U.S. Patent       Oct. 2, 2012             Sheet 12 of 17         US 8,280.776 B2


                         PrOCeSS rules                      550

                                             552

                 Determine requesting account

                                             554
                     Determine rules only
                  associated with requesting
                            aCCOUnt
                                             556
                     Determine group rules
                    applicable to requesting
                            aCCOunt

                                               558
                        Select next rule

                                               560
                     Determine Conditions

                                               562
                 Determine relevant information

                                               564
                        Test COnditions

                                             566
                   Queue associated action



                                                   Yes
                       Additional rules?


                                 NO
                            Return



                        FIG. 6D
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 21 of 41


U.S. Patent           Oct. 2, 2012             Sheet 13 of 17             US 8,280.776 B2



                                                                    700
                       Start

                                       702
           Receive initial authorization
                     request


                       Initial                                                    706
                   authorization               NO
                                                         Send initial authorization
              request associated with                 request to payment association
                   intermediary
                     Service?
                          Yes

          Send information request to
             intermediary service
                                        710
          Receive account information
           from intermediary service
                                        712
                Generate modified
               authorization request
                                        714.
          Send modified authorization
         request to payment association
                                        716

               Receive authorization

                                        718
          Send authorization to point of
                   purchase


                      Return



                                   FIG. 7
        Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 22 of 41


U.S. Patent           Oct. 2, 2012    Sheet 14 of 17       US 8,280.776 B2




  Z08                                                               8"OIH
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 23 of 41


U.S. Patent       Oct. 2, 2012    Sheet 15 Of 17                     US 8,280.776 B2




                                                   |




                                                                             6"OIH
                                                       e,?olqaoewq
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 24 of 41


U.S. Patent                  Oct. 2, 2012            Sheet 16 of 17                          US 8,280.776 B2




                                                                                      1OOO


                                                     1002

                                   Receive request

                                                     1004

                             Look up account information

                                                                                                 1008
                                       Perform
                                     verification                  Perform verification procedure
                                     procedure?



                                       Issuing             Yes
                                      institution
                                     managed?
      Utilize rules module to                                                  1014
    reject all requests within a                                  Issuing
       Selected time frame                                       institution
                                                                  Stored?
                                                                                                        1018
                                   Transmit message to issuing




                                             FIG. I.0A
    Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 25 of 41


U.S. Patent           Oct. 2, 2012          Sheet 17 Of 17               US 8,280.776 B2




                                                                               1040

                                                      1042

                              Receive authorization request

                                                      1044

                               Look up account information


                        Yes
                                         Issuing
                                        institution
                                         Stored?
                          1048                                                 1050

      Look up account status                                 Request account status




                                       Activated?
                                                                                1056
      Execute authorization




                                    FIG. IOB
          Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 26 of 41


                                                       US 8,280,776 B2
                               1.                                                                     2
       SYSTEMAND METHOD FOR USINGA                                       debit card numbers, that must be tracked. Managing multiple
     RULES MODULE TO PROCESS FINANCIAL                                   payment instruments can therefore be complicated and cum
             TRANSACTION DATA                                            bersome. Thus, it would be useful to consumers to be able to
                                                                         manage multiple payment instruments in a simple fashion.
           CROSS-REFERENCE TO RELATED
                  APPLICATIONS                                                   BRIEF DESCRIPTION OF THE DRAWINGS

   This application is a continuation-in-part of U.S. patent                FIG. 1 is a block diagram of a representative environment
application Ser. No. 12/557,457, filed Sep. 10, 2009, now                for processing financial transaction data according to prior art
U.S. Pat. No. 8,099,368 entitled “Intermediary Service and          10   methods.
Method for Processing Financial Transaction Data with                       FIG. 2A is a block diagram that illustrates communication
Mobile Device Confirmation.” (attorney docket no. 69.679                 steps for sending an authorization request to an intermediary
8001.US.01), which claims the benefit of U.S. Provisional                service.
Application No. 61/112,749, entitled “Mobile Card Access &                  FIG.2B is a block diagram that illustrates a two-step autho
Authorization, filed on Nov. 8, 2008.                               15   rization process performed by the intermediary service.
                                                                            FIG. 2C is a block diagram that illustrates a process for
                       BACKGROUND                                        authorizing a transaction using a modified authorization
                                                                         request.
   Companies that participate in electronic transaction sys                 FIGS. 3A-3D are representative user interfaces presented
tems (e.g., transaction systems that process credit cards, debit         to a customer of a mobile device during a financial transac
cards, etc.) must balance a number of competing concerns in              tion.
their interactions with the systems. As businesses, companies              FIG. 4 is a block diagram of a representative server archi
must track their costs in dealing with transaction systems. For          tecture.
example, merchants who accept credit cards are subject to                  FIG. 5 is a logical block diagram of the intermediary ser
various fees when processing transactions. Merchants may            25 W1C.
therefore decide to accept certain credit cards and reject oth             FIGS. 6A and 6B are a flow chart of a process for process
ers, or require a minimum charge amount when accepting a                 ing financial transaction data executed by an intermediary
card for payment, in order to reduce fees. In addition, mer              service.
chants must track and make policy decisions about how they                  FIG. 6C is a flow chart of a process for defining rules to be
use and protect personal information associated with trans          30   executed by the intermediary service.
actions. Government regulations and private contracts (e.g.,                FIG. 6D is a flow chart of a process for processing rules by
with the credit card associations) set privacy and security              the intermediary service.
requirements that banks and merchants must satisfy. The                     FIG. 7 is a flowchart of a process for processing financial
privacy and security requirements place limits on data secu              transaction data executed by an acquirer.
rity and encryption and also limit the types of data that can be    35      FIG. 8 is a logical block diagram of the acquirer.
transmitted using different formats. These concerns are inter               FIG. 9 is a block diagram of encrypted message routing
related because participants in the system pay lower fees                through the intermediary service.
when more customer information is provided with the trans                   FIG. 10A is a flowchart of a process for selectively acti
action information. Fees are lower because the additional                Vating or deactivating an account through the intermediary
customer information can generally be retrieved only from           40   service.
the physical card itself, indicating that the card was present at           FIG. 10B is a flowchart of a process for handling an autho
the time of the transaction. Thus, a purchase at a brick-and             rization request by an issuing institution.
mortar business is charged a lower processing fee than a
purchase on the Internet, because the brick-and-mortar busi                              DETAILED DESCRIPTION
ness is able to transmit more customer information to the           45
credit card company.                                                        A transaction processing service that operates as an inter
   Consumers also balance competing concerns. Avoiding                   mediary between acquirers of financial transaction requests
losses from fraudulent or erroneous transactions is a particu            and issuing institutions that process the financial transaction
lar concern. Currently, Some issuing institutions use auto               requests is disclosed (hereinafter referred to as “the interme
mated systems that attempt to detect and reject Suspicious          50   diary service' or “the service'). The intermediary communi
transactions based on transaction characteristics (e.g., loca            cates with an acquirer to provide account information that can
tion, amount, etc.). However, these automated systems are                be used by the acquirer to process the financial transaction
often unsuccessful in differentiating legitimate transactions            requests. The intermediary service utilizes a customer's
and fraudulent transactions. Otherwise, consumers can gen                mobile device as an out-of-band communication channel to
erally detect fraudulent or erroneous transactions only by          55   notify a customer of a received financial transaction request.
reviewing their bill or statement to verify that every transac           In certain circumstances, before continuing to process the
tion is correct. Reviewing bills is inconvenient because it              received financial transaction request the service must first
requires continual vigilance from the consumer. In addition,             receive the customer's confirmation of the transaction. By
several days or weeks may pass before an erroneous or                    seeking out-of-band confirmation from a customer to a trans
fraudulent transaction is detected. Thus, it would be useful to     60   action, the disclosed intermediary service thereby signifi
have payment systems that enable consumers to more effi                  cantly reduces the occurrence of fraud without changing or
ciently detect these incorrect transactions.                             otherwise burdening standard merchant payment processes.
   Convenience is also a major concern for consumers. The                   To initiate a transaction, a customer presents a card or token
average consumer may pay for purchases using multiple pay                containing unique identifying information to a merchant in
ment instruments, such as credit cards, debit cards, and gift       65   order to pay for a purchase. The token may be, for example, an
cards. Each payment instrument has a separate card or token              RFID tag or other contactless device for providing the unique
and a separate set of identifying information, Such as credit/           identifying information and may be contained in or attached
             Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 27 of 41


                                                       US 8,280,776 B2
                               3                                                                          4
to the customer's mobile device. The merchant transmits the                 In some embodiments, the intermediary service may main
unique identifying information to an acquirer (i.e., a financial         tain a record of a set of payment instruments that are available
institution that provides a clearinghouse service for consoli            to each customer for purposes of a transaction. One or more
dating financial transactions) in an initial authorization               payment instruments may be automatically selected for each
request. The acquirer recognizes that the initial authorization          transaction based on rules that are defined by the intermediary
request is associated with the intermediary service based on             service, by the customer, or by the merchant. Alternatively, a
the unique identifying information, and transmits at least part          customer may be allowed to select a payment instrument from
of the initial authorization request to the intermediary service.        a list of payment instruments that are provided in a transaction
The intermediary service authenticates the request and                   notification message that is transmitted by the service to the
retrieves stored customer information from a database based         10   customer. The selected payment instrument or payment
on the identifying information. The stored customer informa              instruments determine the issuing institution or institutions to
tion includes an address of the customer's mobile device, a              which the intermediary service sends the information request.
reference to one or more payment instruments associated                     The intermediary service may also provide a rules module
with the customer, and averification code associated with the            that stores a set of rules for processing transactions. Each rule
customers intermediary service account.                             15   specifies one or more conditions to be tested and one or more
  Using the retrieved address of the device, the intermediary            actions to be executed based on the tests. For each authoriza
service transmits a transaction notification message to the              tion request, the service determines the applicable rules to
customer's mobile device. The transaction notification mes               apply and tests conditions for each rule. Based on the test
sage may include the name or location of the point of pur                results, the service either executes or does not execute an
chase, the transaction amount, a listing of payment instru               associated action. Conditions may be specified based on
ments that may be used to pay for the transaction, and/or other          transaction information, customer information, or other
pertinent characteristics of the transaction. The transaction            information. For example, a rule might specify a condition to
notification message may also specify a required response                test whether the transaction value is above a threshold value
from the customer. The required response may vary depend                 that requires special handling. Actions define the service's
ing on the requesting merchant, the type of transaction, the        25   response to a particular result in testing a condition. To con
amount of the transaction, or other factor associated with the           tinue the previous example, the rule may include an action to
transaction (e.g., the type of goods or services being sold, an          specify a verification procedure to carry out when the trans
assessment of the likelihood of fraud, etc.). For example, a             action value exceeds the threshold value.
low-price transaction may require no response, a higher value               Some rules apply to all transactions, regardless of the cus
transaction may require that the customer confirm the trans         30   tomer initiating the transaction, while other rules apply to
action, and a still higher value transaction may require that the        transactions from specified groups of accounts. Rules may be
customer confirm the transaction and provide a verification              specified by any participant in the transaction chain, includ
code in response to the transaction notification message. The            ing the customer, the merchant, the issuing institution, and the
transaction notification message is presented to the customer            intermediary service, or by a combination of rules from one or
on the mobile device. The intermediary service may also             35   more of these parties.
Support fallback methods for transmitting the transaction                   The intermediary service may also provide functionality to
notification message to the customer in the event that the               enable a customer to selectively change the status of an
primary method of sending the message to the customer is not             account by activating or deactivating the account. In some
available.                                                               embodiments, the intermediary service manages account sta
   If a response is required from the customer, the customer's      40   tus using the rules module capabilities discussed above. In
response is received by the mobile device and transmitted to             these embodiments, the intermediary service allows the cus
the intermediary service. The intermediary service continues             tomer to define a rule to specify time intervals when an
processing of the initial authorization request based on the             account may be used. When an authorization request is
customer's response. If the customer fails to respond to the             received, the intermediary service rejects the request if the
transaction notification message, rejects the transaction, or       45   time is not within an authorized time interval.
provides an incorrect verification code, the intermediary Ser               In other embodiments, the intermediary service provides
Vice sends a denial message to the acquirer and the transaction          an interface for customers and manages account status, while
fails.                                                                   the issuing institution manages activation or deactivation
   If the customer authorizes the transaction by confirming              using the account status information. In these embodiments,
the transaction, or confirming the transaction and providing a      50   a customer communicates with the intermediary service to
correct verification code, the intermediary service transmits            direct the service to change the account status. The interme
an information request to the issuing institution of a payment           diary service determines the accounts issuing institution and
instrument that is to be used to complete the transaction. In            provides an indication to the issuing institution of the current
response to the request, the issuing institution provides                status of the account (or of the change in status). In some
account information for the selected payment instrument. The        55   embodiments, the intermediary service provides the indica
intermediary service forwards the account information to the             tion by transmitting a message to the issuing institution to
acquirer, which generates a modified authorization request               notify it of the new status. Alternatively, the intermediary
based on the received account information. The acquirer then             service may store the account status information in its own
sends the modified request to the associated payment asso                database. The issuing institution may then request account
ciation in accordance with its standard practices. By provid        60   status from the intermediary service whenever it needs the
ing the account information to generate the modified autho               information, such as when it receives an authorization
rization request, the intermediary service allows a customer             request. An advantage of the issuing institution-managed
to easily select among multiple payment instruments while                implementation is that it allows the intermediary service to
using a single token or identifier at the time of payment. In            control account status for all uses of the account, even for
addition, the provided account information may include addi         65   authorization requests that do not pass through the interme
tional verification that enables the payment association to              diary service. At the same time, this implementation takes
process the transaction with a lower fee.                                advantage of the fact that the customer is already registered
          Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 28 of 41


                                                       US 8,280,776 B2
                             5                                                                          6
with intermediary service, so that the intermediary service               debit cards include several sets of information referred to as
can provide verification procedures to confirm changes in                 Track 1 and Track 2. The data on Track 1 is considered public,
account Status.                                                           while the data on Track 2 is considered private and must be
   In some embodiments, a customer may provide the unique                 transmitted using special security protections dictated by the
identifying information to an online merchant via a computer         5    issuing bank or the payment association (e.g., Visa, Master
interface, such as via a checkout process implemented on a                Card, etc.). However, transaction fees are lower if data from
web site. The online merchant transmits the unique identify               Track 2 is also provided. Because of the security restrictions
ing information to an acquirer (i.e., a financial institution that        and the lack of a reader that can read the tracks, data from
provides a clearinghouse service for consolidating financial              Track 2 is generally not available for online, mail order, or
transactions) in an initial authorization request. The transac       10   telephone transactions (generally referred to as "card not
tion is then processed by the intermediary service in a similar           present transactions').
manner to transactions received from a brick-and-mortar                      After receiving identifying information, the merchant 106
merchant. Alternatively, the online merchant may bypass the               in step 2 sends an authorization request to an acquirer 108.
acquirer by transmitting the information directly to the inter            The authorization request includes transaction information
mediary service. The transaction may then be processed by            15   Such as the identifying information, point of purchase infor
the intermediary service as discussed above, with the online              mation (e.g., a merchant's name or identifier), and the trans
merchant acting in the acquirer's role.                                   action details (e.g., price, products, quantities, fees and
   When sensitive account information is transmitted through              taxes). The acquirer 108 is generally a separate financial
the intermediary service from a financial institution to an               institution that functions as a clearinghouse for many elec
acquirer, the account information may remain in an encrypted              tronic transactions. The acquirer 108 in step 3 forwards the
form that cannot be interpreted or used by the intermediary               authorization request to a payment association 112, which
service. For example, the intermediary service may allow                  forwards the request to an issuing institution 110 in step 4.
customers to request payment with a debit card that requires              The issuing institution 110 may be, for example, a bank or
a PIN or other unique code. Rather than having the customer               other institution that provided the credit or debit card.
enter the PIN or unique code, the PIN or code is transmitted         25      After receiving the authorization request, the issuing insti
by a financial institution across the intermediary service in an          tution 110 evaluates the request by verifying the identifying
encrypted manner such that it cannot be utilized by the ser               information and the transaction amount. The issuing institu
vice. Only the intended receiving party has the necessary                 tion 110 then authorizes the transaction in step 5 by transmit
information to decrypt and use the received PIN or code. In               ting an authorization message to the payment association 112,
this manner, customers are able to utilize the intermediary          30   which forwards the message to the acquirer 108 in step 6. In
service for transactions like debit purchases. Such transac               step 7, the acquirer 108 forwards the authorization message to
tions are normally not available in certain environments                  the point of purchase 106, which records the completed trans
because of rules pertaining to the handling and processing of             action. At a later time, the issuing institution 110 provides
PINs.                                                                     payment for the transaction by transmitting the funds in step
  Various embodiments of the invention will now be                   35   8 to the payment association 112, which forwards the pay
described. The following description provides specific details            ment to the acquirer 108 in step 9. In the final step, the
for a thorough understanding and an enabling description of               acquirer forwards the funds to the point of purchase 106 in
these embodiments. One skilled in the art will understand,                step 10.
however, that the invention may be practiced without many of                FIGS. 2A, 2B, and 2C illustrate an environment 200 in
these details. Additionally, some well-known structures or           40   which an intermediary service 204 operates and depicts the
functions may not be shown or described in detail, so as to               order in which various service and system modules involved
avoid unnecessarily obscuring the relevant description of the             in the transaction communicate in order to authorize and
various embodiments. The terminology used in the descrip                  facilitate the completion of a specific transaction. FIG. 2A
tion presented below is intended to be interpreted in its broad           illustrates the communication steps for sending an initial
est reasonable manner, even though it is being used in con           45   authorization request to the intermediary service. A transac
junction with a detailed description of certain specific                  tion begins in step 1 when a customer 102 uses a token 202 to
embodiments of the invention.                                             provide unique identifying information to the merchant 106
   FIG. 1 is a block diagram of a representative environment              at a point of purchase (POP) in order to make a purchase. As
100 in which various parties process financial transaction data           used herein, “token' is a generic term that refers to various
according to prior art methods. In the prior art environment, a      50   means for providing the unique identifying information to the
transaction is initiated in step 1 when a customer 102 tenders            merchant 106. For example, a token may be a magnetic strip
a credit or debit card 104 at a point of purchase associated              on a credit or debit card, a radio frequency identification
with a merchant 106. As used herein, "point of purchase'                  (RFID) tag embedded in a card or mobile device, an optical
refers to any point where a card is used to pay for a good or             pattern that is scanned by a scanner (e.g., a bar code) or
service. A point of purchase may include, for example, a             55   similar or different technologies for conveying identifying
store, a vending machine, an online retailer, a restaurant, a             information to the merchant. As discussed above, the identi
contractor, a provider of services, etc.                                  fying information may be provided at the point of purchase by
   To obtain identifying information contained on a tendered              swiping a card or by the customer 102 providing the infor
card and initiate the transaction process, the customer 102 or            mation Such as by typing identifying information using a
the merchant 106 may swipe the card 104 through a card               60   keyboard (e.g., when purchasing at a website). The point of
reader and, if required, enter a PIN or code. Alternatively, for          purchase may alternatively receive the information by detect
a purchase made via a website, phone, or other network                    ing, through the use of a radio frequency identification
accessible service, the customer 102 may provide a card                   (RFID) reader, an RFID token or other identification token
number, associated name, and/or other identifying informa                 associated with the card or with the customer's mobile
tion to the merchant. The identifying information that is            65   device. The token 202 may be issued by the intermediary
obtained from the card depends on the type of transaction and             service 204 and is generally not associated with the custom
the available systems for reading the card. Standard credit and           er's credit or debit cards. The unique identifying information
           Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 29 of 41


                                                        US 8,280,776 B2
                               7                                                                         8
may be an alpha-numeric code, a sixteen digit number similar               service is unable to communicate with the mobile device
to a credit card number, or one or more pieces of data that                using an XMPP-formatted message, the service may also
uniquely identifies the customer. The point of purchase 106                send the transaction notification message to the device using
then generates the initial authorization request based on the              a short message service (SMS) message, an email message, or
received identifying information, point of purchase informa                through another messaging channel. In some embodiments,
tion, and transaction information and transmits the initial                the intermediary service may call the mobile device (if the
authorization request to the acquirer 108 in step 2. In some               mobile device has voice capability) and may use an Interac
embodiments, the initial authorization request includes a                  tive Voice Response (IVR) system to solicit the confirmation
unique transaction identifier. The transaction identifier may              from the customers. If the mobile device cannot be reached
be retained throughout the authorization process Such that            10
                                                                           via any channel, in Some embodiments the intermediary Ser
every participant can use it to identify the transaction.                  Vice 204 transmits the transaction notification message to a
   Rather than send the initial authorization request directly to          different device capable of receiving data messages that is
the payment association 112, the acquirer 108 in step 3 sends              associated with the customer, Such as a personal computer.
at least part of the data from the initial authorization request to        Alternatively, the intermediary service may attempt to com
the intermediary service 204. The acquirer is able to route the       15
initial authorization request to the intermediary service 204              municate with the customer through a land-line telephone.
because the identifying information transmitted in the autho               The intermediary service may maintain a prioritized list of
rization request identifies the initial authorization request as           fallback methods to use, and may proceed through the list
being associated with a customer 102 having an account with                until the transaction notification message is delivered to the
the intermediary service 204. After receiving the data from                customer or until a certain period has elapsed and the service
the initial authorization request from the acquirer 108, as will           declares a delivery failure.
be discussed in additional detail herein, the intermediary ser                FIGS. 3A-3D are representative screenshots of a transac
vice 204 authenticates the request to ensure that the request              tion notification message that may appear to a customer of a
has been issued from a valid acquirer and the transaction is               mobile device. Although the figures depict each example
valid. Among other steps, the intermediary service 204 also           25   message separately, portions of the messages shown in FIGS.
retrieves customer information associated with the transac                 3A-3D may in some cases be combined in a single message.
tion. The customer information includes an address of a                    FIG. 3A depicts a representative screenshot 220 associated
mobile device that is associated with the customer, one or                 with a first notification message. The notification message
more payment instruments (e.g., credit cards, debit cards,                 includes a region 222 that contains details of the financial
bank accounts, etc.) that are associated with the token 202,          30   transaction, Such as a vendor (in the depicted example, a
and a verification code that is associated with the customer,              Barnes & Noble bookstore), a total amount being charged
the token, or with a particular payment instrument. The cus                (S21.36), and a financial instrument that is being used to
tomer information may also include any customer-defined                    complete the transaction (a personal Visa card, automatically
rules on how Such payment instruments are to be applied to                 selected as a result of a service, customer, or merchant rule).
the transaction.                                                      35   For transactions under a first threshold, the service may not
   FIG. 2B illustrates a two-step authorization process per                require a customer to confirm that the transaction should take
formed by the intermediary service. After authenticating the               place. In the depicted example, the notification message
initial authorization request from the acquirer 108, at a step 4a          therefore includes a message 224 to the customer indicating
the intermediary service 204 transmits a transaction notifica              that no response is required to approve the transaction. If,
tion message to a mobile device 206 that is associated with the       40   however, the customer is unaware of the transaction and
customer. The mobile device may be a mobile phone, a Smart                 therefore believes that the transaction may be a fraudulent
phone, a media player (e.g., an Apple iPod, or iTouch), a                  one, the customer is presented with a “deny' button 226. By
mobile game device (e.g. a Nintendo GameBoy, a Sony PSP),                  selecting the deny button, the customer is able to notify the
a personal digital assistant (PDA), an email device (e.g., a               intermediary service that the transaction is fraudulent or in
Blackberry), or any other device that may send and receive            45   error and thereby cause the intermediary service to terminate
wireless transmissions. The transaction notification message               the transaction.
is transmitted to the mobile device via an XMPP message                       FIG.3B depicts a representative screenshot 228 associated
using the retrieved address of the mobile device. The XMPP                 with a second notification message. The notification message
message may be sent using a data channel. Such as a data                   includes a region 222 that contains details of the financial
network implementing TCP/IP provided by a wireless service            50   transaction, Such as a vendor (in the depicted example, a
provider. The message may be sent to a standard TCP port,                  restaurant), a total amount being charged (S75.24), and a
such as port 5222. The retrieved address may be, for example,              financial instrument that is being used to complete the trans
a telephone number, network address, or e-mail address asso                action (a debit card, automatically selected as a result of a
ciated with the mobile device. The transaction notification                service, customer, or merchant rule). For transactions
message includes transaction information Such as the                  55   between the first threshold and a second threshold, the service
amount, time, or location of the transaction. The transaction              may require a customer to confirm that the transaction should
notification message may also request the customer 102 to                  take place. In the depicted example, the notification message
provide information to continue the transaction, such as to                therefore includes a message 230 to the customer indicating
provide a transaction confirmation, a customer-specific,                   that the customer must confirm or deny the transaction. To
token-specific, or payment instrument specific) verification          60   confirm the transaction, the customer may select a “confirm'
code, and/or a selection of a payment instrument to use for the            button 232. By selecting the confirm button, the customer is
transaction.                                                               able to notify the intermediary service that the transaction
   In the event that the intermediary service 204 is unable to             should proceed. To deny the transaction, the customer selects
transmit the transaction notification message to the mobile                the “deny' button 226. Selecting the deny button notifies the
device, the intermediary service may support fallback meth            65   intermediary service that the transaction is fraudulent or in
ods for transmitting a transaction notification message to the             error and thereby cause the intermediary service to terminate
customer. For example, in the event that the intermediary                  the transaction.
          Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 30 of 41


                                                      US 8,280,776 B2
                                                                                                       10
   FIG. 3C depicts a representative screenshot 234 associated           message in FIG. 3A) the intermediary service 204 generates
with a third notification message. The notification message             an information request, which is used to obtain account infor
includes a region 222 that contains details of the financial            mation for a selected payment instrument. As described
transaction, Such as a vendor (in the depicted example, Office          below, the account information is used to complete the pro
Depot), a total amount being charged (S132.16), and a finan             cess of authorizing the transaction. The information request is
cial instrument that is being used to complete the transaction          based on the initial authorization request, the customer's veri
(a business American Express card, automatically selected as            fication message, and the stored customer information. The
a result of a service, customer, or merchant rule). For trans           information request is to be sent to the appropriate issuing
actions above the second threshold, the service may require a           institution with sufficient information to allow the issuing
customer to confirm that the transaction should take place by      10   institution to provide the correct account information in
entering the customer's verification code. In the depicted              response to the request.
example, the notification message therefore includes a mes                 If the retrieved customer information only contains a single
sage 236 to the customer indicating that the customer must              payment instrument, the information request is constructed
enter the verification code. A text entry box 238 is provided,          and transmitted to the issuing institution associated with the
which displays a default character (e.g., “*”) as an additional    15   single payment instrument. If, however, the retrieved cus
security measure as the customer keys in their verification             tomer information includes multiple payment instruments,
code. After entry of the code, the customer selects an “enter”          the intermediary service 204 may automatically determine
button 240 to confirm the transaction. By selecting the enter           which payment instrument is to be used for the transaction.
button, the customer notifies the intermediary service that the         The determination may be based on default rules that are
transaction should proceed, provided that the verification              maintained by the service. For example, the service may
code entered by the customer matches the verification code              require that all transactions below a certain dollar value be
that is associated with the customer, the token, or the payment         processed as a debit transaction, and all transactions above
instrument and stored by the service. To deny the transaction,          the certain dollar value be processed as a credit card transac
the customer selects the “deny' button 226. Selecting the               tion. The determination may be based on rules that are speci
deny button notifies the intermediary service that the trans       25   fied by the merchant associated with the transaction. For
action is fraudulent and thereby cause the intermediary Ser             example, a merchant may only accept a certain type of charge
Vice to terminate the transaction.                                      card and the customer may be required to use the charge card
   FIG. 3D depicts a representative screenshot 242 associated           that is accepted by the merchant. The determination may also
with a fourth notification message. The notification message            be based on rules that are defined by the customer, such as the
includes a region 222 that contains details of the financial       30   use of one payment instrument for charges at restaurants and
transaction, such as a vendor (in the depicted example, a               the use of another payment instrument for charges every
restaurant) and a total amount being charged (S75.24). Rather           where else. The customer may define processing rules based
than the display of an automatically-selected payment instru            on many different factors, such as the location of the pur
ment that will be used as the financial instrument in the               chase, the point of purchase, and the day or date of the pur
transaction, however, the fourth notification message              35   chase. As an example, a customer might specify that a busi
includes a drop-down menu 244 that allows the customer to               ness credit card should be used for transactions occurring
affirmatively select the desired payment instrument that the            during regular business hours on weekdays, while a personal
customer would like to use for the transaction. For example,            credit card should be used for transactions occurring on a
the customer may select a direct transfer from a checking               weekend or after normal business hours on a weekday. In
account (depicted), or any debit, credit, gift certificate, or     40   Some circumstances. Such as depicted in FIG. 3D, the trans
other holder of value that is associated with the account of the        action notification message that is transmitted to the customer
customer at the intermediary service. Once the customer has             contains a menu that allows the customer to select which
selected the desired financial instrument to use in the trans           payment instrument that they would like to use for the trans
action, the customer then confirms that the transaction should          action. If such a selection is made by the customer, the inter
proceed by selecting the “confirm' button 232. By selecting        45   mediary service uses the selected payment instrument.
the confirm button, the customer is able to notify the inter               The intermediary service 204 transmits the information
mediary service that the transaction should proceed using the           request to an issuing institution 110 associated with the
selected financial instrument. To deny the transaction, the             selected payment instrument. If the intermediary service is
customer selects the “deny' button 226. Selecting the deny              integrated with the issuing institution, the request may be
button notifies the intermediary service that the transaction is   50   directly sent to the issuing institution 110 in step 5a. The
fraudulent or in error and thereby cause the intermediary               issuing institution 110 responds to the information request by
service to terminate the transaction.                                   providing account information associated with the selected
   Returning to FIG. 2B, when required by the transaction               payment instrument. In some embodiments, the account
notification message (such as required by the transaction               information is encrypted Such that the information can be
notification messages in FIGS. 3B-3D), the customer 102            55   decrypted by the acquirer 108 but not by the intermediary
uses the mobile device 206 to send a confirmation message.              service 204. This provides additional security by reducing the
Such a confirmation message is sent in a step 4b, and may               number of entities that have access to the account informa
confirm the transaction or deny the transaction in the trans            tion. However, in other embodiments, the intermediary ser
action notification message. If the customer denies the trans           vice 204 decrypts the account information after receiving it
action, the intermediary service ends further processing of the    60   from the issuing institution and provides the account infor
first authorization request and notifies the acquirer 108 that          mation to the acquirer using its own encryption key. Because
the request has been denied. The acquirer, in turn, notifies the        the account information is obtained directly from the issuing
merchant who then cancels the transaction.                              institution, it may also include Track 2 information for the
  If, however, the customer confirms the transaction in the             payment instrument, which increases the security and
notification message from the mobile device 206, or if the         65   reduces the cost of the transaction.
notification message does not require a confirmation receipt               After obtaining the account information from the issuing
from the customer (Such as in the transaction notification              institution 110, the intermediary service 204 in step 7 sends
          Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 31 of 41


                                                     US 8,280,776 B2
                              11                                                                     12
the account information to the acquirer 108. As discussed              tion of the server 300 by executing software or firmware. The
below, the acquirer 108 then generates a modified authoriza            processor(s) 302 may be, or may include, one or more pro
tion request based on the initial authorization request and the        grammable general-purpose or special-purpose microproces
received account information associated with the selected              sors, digital signal processors (DSPs), programmable con
payment instrument. In some embodiments, this is done by               trollers, application specific integrated circuits (ASICs),
replacing the identifying information in the initial authoriza         programmable logic devices (PLDS), or the like, or a combi
tion request with the account information.                             nation of such devices. The memory 304 represents any form
   In those cases in which the intermediary service 204 does           of random access memory (RAM), read-only memory
not have a direct relationship with the issuing institution 110        (ROM), flash memory, or the like, or a combination of such
of the selected payment instrument, however, the intermedi        10   devices.
ary service may obtain the necessary account information                  The software or firmware executed by the processor(s) may
from a secure storage provider 208. The secure storage pro             be stored in a storage area 310 and/or in memory 304, and
vider 208 is a data storage service that stores account infor          typically includes an operating system 308 as well as one or
mation for payment instruments in a similar fashion to the             more applications 318. Data 314 utilized by the software or
issuing institution to enable the intermediary service to pro     15   operating system is also stored in the storage area or memory.
ceed with the transaction. The account information may be              A network adapter 312 is connected to the processor(s) 302
provided to the secure storage provider 208 at any time prior          through the interconnect 306. The network adapter 312 pro
to the transaction, Such as when the customer initially regis          vides the server 300 with the ability to communicate with
ters with the intermediary service. At a step 6a, a request is         remote devices, such as clients, over a network 316 and may
made to the secure storage provider 208 for account informa            be, for example, an Ethernet adapter.
tion associated with the customer's selected payment instru               FIG. 5 illustrates a logical block diagram of the interme
ment. At a step 6b, the secure storage provider responds with          diary service 204. As discussed above, the intermediary ser
the account information. The intermediary service 204 then             vice 204 receives an initial authorization request from the
provides the account information to the acquirer 108, which            acquirer 108 and executes additional steps to notify the cus
generates the modified authentication request as if the infor     25   tomer of the transaction and receive the customer's verifica
mation had been obtained from the issuing institution 110.             tion of the transaction. The intermediary service 204 also
   FIG. 2C illustrates a process for authorizing a transaction         requests account information from the issuing institution 110
using a modified authorization request. As shown in FIG.2C,            and provides the account information to the acquirer 108.
the process is executed in a similar manner to the process in          Aspects of the service may be implemented as special pur
FIG. 1. Thus, in step 8a, the acquirer sends the modified         30   pose hard-wired circuitry, programmable circuitry, or as a
authorization request to the payment association 112, which            combination of these. As will be described in additional detail
in step 9a sends the request to the issuing institution 110            herein, the intermediary service 204 includes a number of
associated with the selected payment instrument. The issuing           modules to implement the functions of the service. The mod
institution 110 authorizes the transaction based on the infor          ules and their underlying code and/or data may be imple
mation in the modified authorization request (i.e., the account   35   mented in a single physical device or distributed over multiple
information provided through the intermediary service 204).            physical devices and the functionality implemented by calls
In step 9b, the issuing institution 110 transmits an authoriza         to remote services. Assuming a programmable implementa
tion message to the payment association 112, which forwards            tion, the code to Support the functionality of the service may
the authorization message to the acquirer 108 in step 8b. In           be stored on a computer readable medium such as an optical
step 10, the acquirer 108 transmits the authorization message     40   drive, flash memory, or a hard drive. One skilled in the art will
to the point of purchase 106, which records the transaction.           appreciate that at least some of the individual modules may be
The payment process may then be carried out using the                  implemented using application-specific integrated circuits
method discussed above. In some embodiments, the acquirer              (ASICs), programmable logic, or a general-purpose proces
108 also sends a copy of the authorization message or other            sor configured with software and/or firmware.
transaction information (e.g., items purchased) to the inter      45      As previously described, the intermediary service 204
mediary service 204. The intermediary service 204 may then             receives an initial authorization request from the acquirer 108
send a receipt message to the mobile device 206 to indicate            and transmits an information request to the issuing institution
that the transaction was authorized.                                   110. The intermediary service 204 receives account informa
   FIG. 4 is a high-level block diagram showing an example of          tion in response to the information request and provides the
the architecture of a server 300. One or more servers 300 may     50   received account information to the acquirer 108. The inter
be utilized by, for example, the intermediary service 204 or           mediary service 204 also communicates with a mobile device
the acquirer 108 to implement the transaction processing               206 to notify the customer of a requested transaction and
depicted in FIGS. 2A-2C. The server 300 includes one or                receive the customer's verification of the transaction. The
more processors 302 and memory 304 coupled to an inter                 intermediary service 204 also interacts with a storage com
connect 306. The interconnect 306 shown in FIG. 4 is an           55   ponent 402, which is configured to store configuration infor
abstraction that represents any one or more separate physical          mation and customer information. In particular, the storage
buses, point-to-point connections, or both connected by                component 402 stores data linking the identifying informa
appropriate bridges, adapters, or controllers. The intercon            tion received from the acquirer 104 to customer-specific
nect 306, therefore, may include, for example, a system bus,           information, such as the address of the mobile device 206, one
a Peripheral Component Interconnect (PCI) family bus, a           60   or more payment instruments associated with the customer,
HyperTransport or industry standard architecture (ISA) bus, a          and a verification code or codes associated with the customer,
small computer system interface (SCSI) bus, a universal                the token, or the payment instruments.
serial bus (USB), IIC (I2C) bus, or an Institute of Electrical            The intermediary service 204 includes various modules to
and Electronics Engineers (IEEE) standard 1394 bus, some               assist in processing authorization requests. In particular, the
times referred to as “Firewire'.                                  65   intermediary service 204 includes a validation module 404,
  The processor(s) 302 may include central processing units            which is configured to receive initial authorization requests
(CPUs) of the server 300 and, thus, control the overall opera          and validate that the requests are correctly formed. Validating
           Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 32 of 41


                                                        US 8,280,776 B2
                               13                                                                         14
initial authorization requests may include, for example, Veri              (e.g., above S100), the service may require that the customer
fying that the request is correctly structured and includes all            reply to the transaction notification with a response that either
of the required data fields. In some embodiments, the autho                authorizes or rejects the transaction, as well as provide a
rization request is specified in extensible markup language                verification code with the response. Such rules may be
(XML). In these embodiments, validation includes determin                  defined by the operator of the service, by merchants that
ing that the XML is well-formed.                                           interact with the service, by issuing institutions, or by cus
   The intermediary service 204 also includes an authentica                tomers that use the service. While three levels are provided as
tion module 406, which is configured to authenticate the                   an example, it will be appreciated that a greater or lesser
sender of the authorization request. Authentication is used to             number of levels may be utilized by the service. If existing
avoid having an imposter pose as a legitimate acquirer for the        10
                                                                           service-, merchant-, or customer-defined rules do not already
purpose of Submitting fraudulent requests for payment. The                 specify the payment instrument to use in the transaction, the
authentication module 406 may authenticate the acquirer                    rules module 412 will also require that the customer select a
using methods well known in the art. For example, the authen               payment instrument to use for the transaction in the response.
tication module 406 may be configured to verify a digital
signature associated with the acquirer and contained in an            15   In some embodiments, the rules module 412 includes mer
initial authorization request or in an authentication exchange             chant-defined rules specifying that certain payment instru
completed prior to receiving an initial authorization request.             ments are or are not accepted by a particular merchant. For
Alternatively, the authentication module 406 may be config                 example, a particular merchant may specify a rule indicating
ured to authenticate the acquirer by using a shared encryption             that it will not accept payment using American Express and
key to decrypt a portion of the data in the authorization                  will accept payment using the merchant's gift cards. The rules
request. To do so, the authentication module 406 interacts                 module 412 can then use this information in selecting the
with an encryption module 408, which is configured to                      payment instrument or in limiting the number of payment
execute an encryption algorithm that is complementary to an                instruments from which a customer can select for a transac
encryption algorithm that is used by the acquirer 108. The                 tion.
encryption module 408 is also used to encrypt messages sent           25      In general, the rules module 412 stores a set of rules in the
from the intermediary service 204 to mobile devices 206,                   storage component 402. Each rule includes information
issuing institutions 110, and the data storage service 208. In             specifying a customer or group of customers to which the rule
Some embodiments, the encryption module also decrypts                      applies, a set of conditions that must be met for the rule to be
messages received from the issuing institution and encrypts                satisfied, and associated actions that are taken when the rule
messages sent to the acquirer 108.                                    30   has been satisfied. In the simplest case, a rule identifies a
   The intermediary service 204 includes a customer manage                 particular customer whose transactions will be subject to the
ment module 410, which is configured to retrieve customer                  rule. However, a rule may also apply to groups of customers
information associated with the initial authorization request.             (e.g., for merchant-defined rules), or to all customers (e.g., for
The customer information is accessed from the storage com                  service-defined rules). Whether a rule applies to a single
ponent 402 based on the identifying information contained in          35   customer, to a group of customers, or to all customers may be
the initial authorization request. As discussed above, the iden            specified by a code or other mapping to a list of customers that
tifying information may be an alpha-numeric code, a sixteen                the service maintains. In some embodiments, an individual
digit number similar to a credit card number, or one or more               customer is allowed to create additional rules that apply to the
pieces of data that uniquely identifies the customer (e.g., a              customer's account. For example, the service may allow a
customer nickname). The stored customer information                   40   customer to create Sub-accounts associated with a master
include an address of a mobile device associated with the                  account (e.g., a parent creating an account for a child). The
customer, information defining one or more payment instru                  customer is then allowed to define an additional set of rules to
ments that may be utilized by the customer to complete a                   apply to one or more of the created Sub-accounts.
purchase transaction, and a verification code or codes that are               The set of conditions for a rule defines a set of tests that the
associated with the customer, the token, or the payment               45   rules module 412 evaluates each time it evaluates the rule. In
instruments. If multiple payments instruments are defined,                 order for the rule to be satisfied, all of the conditions specified
the customer information may also specify a default payment                by the rule must be met. Each condition tests one or more
instrument or a set of parameters for determining which pay                factors. The factors tested may include binary factors (factors
ment instrument should be used for a particular transaction.               having a “true' or “false' value), factors having a numerical
   After the customer management module 410 retrieves the             50   value (e.g., numbers falling within a range from 1-100); fac
stored customer information, a rules module 412 determines                 tors having a range of non-numeric values (e.g., high/me
the service's response to the initial authorization request. In            dium/low), factors having a textual value (e.g., if a particular
Some embodiments, the rules module 412 is configured to                    string equals a vendor name), or any other value that may be
determine the type of notification to provide to the customer's            tested. A rule may connect multiple conditions using Boolean
mobile device and the required level of customer response to          55   connectors (e.g., AND, OR, or NOT operators) in order to
the notification in order to confirm the transaction. The rules            determine whether the rule has been satisfied in the applied
module 412 may also determine a selected payment instru                    situation. For example, the system could apply a rule for a
ment to use in the transaction. The type of notification may               customer that utilizes a corporate credit card of the customer
vary depending on the type and amount of the transaction. For              for all charges at a particular merchant that occurs during a
example, the service may require different responses from the         60   work week. Such a rule may be phrased as follows:
customer depending on the total value of the purchase. At a
first level (e.g., less than $25), the service may be configured
to send a transaction notification to the mobile device without
                                                                           IF (day = Monday,Tuesday, Wednesday, Thursday, or Friday) AND
requiring any response from the customer. At a second level                     (vendor = Office Max) AND (below credit limit? = true)
(e.g., between S25 and S100), the service may require that the        65             THEN (apply <Corporate Card)
customer reply to the transaction notification with a response
that either authorizes or rejects the transaction. At a third level
           Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 33 of 41


                                                              US 8,280,776 B2
                             15                                                                              16
The service could also apply a rule to carry out the transaction                 The transaction value (e.g., whether the transaction value is
value test described above, where the service executes a dif                       within a specified range),
ferent verification procedure depending whether the transac                      The item type or description (e.g., whether the transaction
tion value is within a first range (under S25), a second range                     involves a particular item),
(between $25 and S100), or a third range (over S100). Such a 5                   The transaction time,
rule may be phrased as follows:                                                  The payment method, and
                                                                                 Any issuing institution-specific rules.
                                                                                 Similarly, the service may support a variety of actions that
                                                                               can be executed based on the result of evaluating a rule.
     IF (transaction value <$25.00) THEN (apply <Verification Procedure   10   Examples of actions that may be defined include:
     1>) ELSE                                                                    Rejecting or accepting the transaction,
IF ((transaction value >$25.00) AND (transaction value <$100.00)) THEN
                (apply <Verification Procedure 2>) ELSE                          Specifying one or more verification procedures that are
          IF (transaction value >S100.00) THEN (apply <Verification                 executed as part of the transaction (e.g., specifying
          Procedure 3>)                                                            whether the customer must provide a PIN to verify the
                                                                          15       transaction),
Other conditions that the service could support are discussed                    Selecting one or more payment instruments to be used to
in greater detail below.                                                            complete the transaction or limiting available payment
   Each rule also specifies a set of actions to be executed based                   instruments that may be used in the transaction,
on the results of evaluating the conditions. In some embodi                      Selecting one or more mobile devices to receive a transac
ments, each rule includes a single action that is executed when                     tion notification,
the conditions are met and not executed when the conditions
                                                                  Selecting a particular shipping method or profile for prod
                                                                    ucts that are purchased during the transaction.
are not met. Alternatively, the service may define multiple The 'selecting     a payment instrument action enables a cus
actions that are selected based on the results of testing the tomer to specify that a particular payment instrument should
conditions. An action may be simple, such as rejecting the as always be used in specified situations, such as for transactions
authorization request, or more complicated, such as specify with a particular merchant or transactions that exceed a speci
ing a verification procedure to be executed before the autho fied amount. Similarly, the “selecting a mobile device' action
rization process continues. The rules module 412 may be allows a customer to specify that multiple notifications
configured to execute each action immediately. However,        should be sent for some transactions (e.g., a message to a first
because the service will often test multiple rules for each 30 device requesting approval and a message to a second device
transaction, the rules module 412 generally tracks the actions containing transaction information but not requesting
to be performed and executes the action(s) after testing every approval). As another example, a parent who has established
applicable rule.                                               a Sub-account for a child could specify a rule that notifications
   In some embodiments, a customer, merchant, or the service                   for low-value transactions are sent to the child's mobile
may specify a time interval during which the rule is active. 35 device, while notifications for higher-value transactions are
Each rule with a specified time interval is evaluated only sent to the parent’s mobile device.
during the time interval and is not evaluated at other times. By       The service may also maintain a transaction history that
allowing a rule to be activated for certain time periods and tracks purchases for an account over a period of time. The
deactivated for other time periods, a rule may be flexibly service can use the transaction history information to provide
tailored to different circumstances. For example, a rule could 40 rules that can respond to transactions that deviate from the
be tailored by a customer to automatically cover certain pay usual patterns for the account. For example, rules may be
ment requests that occur when the customer is on vacation.          defined to detect when purchases are made at a much higher
   One skilled in the art will appreciate that a wide variety of frequency than usual or at locations that are not typical. In
rules can be defined using information that is managed by, or response, the rules may direct the service to require additional
accessible to, the service. In particular, conditions may be 45 Verification or to reject unusual transactions.
defined to evaluate transaction information, customer or               The intermediary service 204 also includes a mobile device
account information, or other service information. Examples communication module 414, which is configured to commu
of factors that may be considered when defining a condition nicate with mobile devices 206. The mobile device commu
include:                                                            nication module 414 generates and transmits a transaction
   The amount of the transaction,                                50 notification message in response to the initial authorization
   Whether a token was presented to the merchant for the request. The transaction notification message includes trans
     transaction and conveyed identifying information to the action information, Such as the amount of the transaction and
     merchant, or whether the customer manually-entered the name or location of the merchant requesting the authori
     Such identifying information,                                  Zation. The transaction notification message may also specify
   Whether a card verification code (MN) was provided as 55 a payment instrument to use for the transaction or specify a
     part of the transaction,                                       list of payment instruments and request a selection from the
   The location of the transaction and/or the merchant (e.g., list. The transaction notification may be sent to the mobile
     whether the location is within a particular geographical device in a variety of messaging formats. In some embodi
     area).                                                         ments, the transaction notification is transmitted to mobile
   Whether the customer's location differs from the mer- 60 devices 206 via an asynchronous XMPP message. To allow a
     chant's location (e.g., for Internet purchases),               mobile device to receive an XMPP-encoded message, the
   The time and distance from the last transaction or from a                   mobile device includes a mobile device client 418that runs in
      combination of recent transactions,                     the background of the device. The mobile device client 418
   The customer's historical purchase activity,               may be pre-installed on the mobile device 206, or may be
   Rewards provided to the customer for using a particular 65 downloaded to the mobile device 206 when a customer opens
     payment instrument for the transaction,                  an account with the intermediary service. In some embodi
   The merchant type (e.g., Supermarket, electronics store),  ments, the mobile device client 418 operates continuously,
          Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 34 of 41


                                                     US 8,280,776 B2
                              17                                                                   18
since it is impossible to predict when a customer might                  To change the status of an account a customer 422 sends
attempt to make a purchase. In these embodiments, the                  information to the customer communication module 420 to
mobile device 206 remains in a state where it always can               notify the intermediary service 204 that a selected account
receive a transaction notification message. However, the               should be activated or deactivated. The information may also
mobile device 206 will often operate in a standby or low               specify a time that the change in status should be made or a
power mode in order to preserve battery power. In these                time interval over which the change should apply. For
embodiments, the mobile device client 418 cannot be oper               example, a customer who is planning a vacation for a week
ated continuously. Instead, the intermediary service 204               may specify that a particular account should be deactivated
sends a wake-up message to the mobile device client 418                during that vacation but should be reactivated at the end of
before sending a transaction notification message. The wake       10   that time. In response, the request evaluation 424 determines
up message may be transmitted on a different messaging                 ifactivation and deactivation are to be managed by the issuing
channel, such as via a binary SMS message or via a WAP push            institution 110 and, if necessary, provides an indication of any
message or other remote push service.                                  status change (or current status) to the issuing institution 110.
  Once the service has determined that the transaction has             The process of changing account status is discussed in greater
been confirmed by the customer, an issuing institution com        15   detail below with reference to FIGS. 10A and 10B.
munication module 416 generates an information request                    FIGS. 6A and 6B illustrate a flowchart of a process 500 for
based on the received initial authorization request, the cus           processing financial transaction data executed by the inter
tomer information, and the information received from the               mediary service 204. Processing begins in block 502, where
mobile device 206 (if any). In particular, the information             the intermediary service 204 receives an initial authorization
request may include the desired payment instrument infor               request from an acquirer 106. As discussed above, the initial
mation, the transaction amount, transaction items, and infor           authorization request includes unique identifying informa
mation about the point of purchase. The issuing institution            tion, transaction information (e.g., the amount of the transac
communication module 414 encrypts the request using the                tion, the transaction identifier, etc.), and point of purchase
encryption module 408 and transmits the message to the                 information. After receiving an initial authorization request,
issuing institution 112 where the information request is pro      25   processing proceeds to block 504, where the service validates
cessed.                                                                the request according to the methods discussed above. The
   After the information request is processed by the issuing           validation step may include, for example, Verifying that the
institution 112, the issuing institution communication mod             message is in a proper format and Verifying that the message
ule 414 receives an account information message from the               includes the essential data for handling the request. Process
issuing institution that includes account information associ      30   ing then proceeds to block 506, where the service authenti
ated with the selected payment instrument. The account infor           cates the requester. As discussed above, the authorization
mation may include, for example, the credit card number and            request may include a digital signature provided by the
expiration date of a credit card selected from the set of avail        acquirer that can be cryptographically verified. Alternatively,
able payment instruments. After receiving the account infor            the service may authenticate the acquirer by using a shared
mation, the intermediary service 204 forwards the informa         35   cryptographic key to decrypt a portion of the data in the
tion to the acquirer 106. In some embodiments, the account             message.
information is encrypted by the issuing institution 112 Such              The service then proceeds to block 508, where it retrieves
that it can only be decrypted by the acquirer 106 (i.e., the           customer information corresponding to the information in the
account information cannot be interpreted by the intermedi             authorization request. Retrieving customer information may
ary service 204). Alternatively, the account information may      40   be executed by using some or all of the identifying informa
be decrypted by the intermediary service 204 and re-en                 tion in the request as an index into a customer information
crypted for transmission to the acquirer 106. The acquirer 106         database. As discussed above, the stored customer informa
then proceeds according to the process discussed above in              tion may include information defining one or more payment
FIGS 2A-C.                                                             instruments that the customer has indicated can be used to pay
   As previously stated, the acquirer 108 may also send infor     45   for a transaction. The customer information also includes an
mation from the authorization message and/or other transac             address of a mobile device, such as the mobile device's tele
tion information to the intermediary service 204. The mobile           phone number or IP address. The customer information is
device communication module 416 then generates a receipt               provided by a customer during an initial registration process
message and transmits the receipt message to the mobile                in which the customer registers with the service and enters the
device 206 using the methods discussed above. In some             50   appropriate information. Alternatively, the customer infor
embodiments, the mobile device client 418 provides a "dis              mation may be provided by, for example, a financial institu
pute' button that may be selected by the customer to indicate          tion that offers the intermediary service as an added benefit to
that the transaction was erroneous or fraudulent such that the         a financial instrument provided to the customer.
issuing institution 110 should initiate dispute proceedings.              After retrieving the stored customer information, process
   The intermediary service 204 also includes a customer          55   ing proceeds to block 509, where the service processes the
communication module 420, which is configured to commu                 rules specified by the rules module 412. The process executed
nicate with a customer 422. The customer communication                 in this step is discussed in greater detail below with reference
module 420 works with a request evaluation module 424 to               to FIG. 6D. In some cases, the rules module 412 determines
execute requests received from the customer 422. In particu            that the service should carry out a verification procedure that
lar, the customer communication module 420 receives               60   includes a transaction notification message. In these cases,
account setup and configuration information and enables the            processing proceeds to block 510, where the service gener
customer 422 to selectively change account status. The cus             ates a transaction notification message. The transaction noti
tomer 422 may also communicate with the customer commu                 fication message includes at least a minimum amount of
nication module 420 to define customer-specified rules, as             information to enable the customer to confirm the transaction.
discussed above. Customers 422 may send information to the        65   Thus, the transaction notification message may include the
customer communication module 420 using a web page or a                transaction time, the transaction amount, the point of pur
dedicated application on a PC or mobile device.                        chase, and/or the purchase location. The transaction notifica
          Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 35 of 41


                                                       US 8,280,776 B2
                                19                                                                       20
tion message may also specify a payment instrument that will             applicable account information, processing proceeds to block
be used for the transaction, or a list of payment instruments            534, where the service receives information specifying one or
that may be used and require that the customer select from the           more conditions for the rule being defined. The service then
list. In addition, the transaction notification message specifies        proceeds to block 536, where it receives information speci
a required response from the customer, such as an authoriza              fying one or more actions associated with the rule. The infor
tion/denial of the transaction or the submission of a verifica           mation specifies the actions and also associates the action
tion code.                                                               with a particular result of the conditions. For example, the
   After generating the transaction notification message, the            rule may specify a first action to be performed if the condi
service proceeds to block 512, where it sends the message to             tions are met (i.e., the conditions return “true' when evalu
the mobile device 206. Processing then proceeds to block            10   ated) and a second action to be performed if the conditions are
514, where the service receives a reply from the mobile                  not met. Processing then proceeds to block 538, where the
device 206. As discussed above, this step is not executed if the         service generates a rule based on the received information and
transaction notification message did not require a response              stores the rule in the storage component 402. In some embodi
from the customer. The service then proceeds to decision                 ments, the service may also receive and store information
block 516, where it uses the reply message to determine             15   specifying an active time interval for the rule.
whether the transaction was verified by the customer. In some               FIG. 6D is a flow chart of a process 550 for processing rules
cases, the service may do so by detecting a verification indi            by the intermediary service. The service executes the process
cator in the reply message, which could simply be a single bit           550 during the processing of block 509 of FIG. 6A. Thus, the
or a “yes” or “no received from the mobile device 206.                   process 550 is executed each time the service receives a new
Alternatively, if the reply message includes a verification              authorization request. Processing begins at block 552, where
code, the service compares the received verification code to a           the service uses identifying information in the authorization
Verification code in the stored customer information. In some            request to determine which account is requesting authoriza
embodiments, the verification code is encrypted by the                   tion. Processing then proceeds to block 554, where the ser
mobile device 206 using a one-way hash function. The inter               Vice determines rules associated with the requesting account.
mediary service then Verifies the transaction by comparing          25   As discussed above, each rule is associated with an account or
the received hash value to a value generated by applying the             a set of accounts. In block 554, the service determines rules
same one-way hash function to the stored verification code. If           that are specifically associated with the requesting account.
the reply message indicates that the customer has denied the             Processing then proceeds to block 556, where the service
request or the customer's verification code does not match the           determines rules that apply to any group that includes the
stored verification code, processing proceeds to block 518.         30   requesting account, including rules that are configured to
where the service rejects the authorization request. At this             apply to every account. The service may also filter the rules to
step, the service may transmit a rejection message to the                exclude those that are not active at the current time.
acquirer to notify it of the rejected request.                              Once the service has determined the full set of applicable
   If the transaction is verified by the customer, processing            rules, processing proceeds to block 558, where the service
proceeds to block.520 in FIG. 6B, where the service generates       35   selects the first rule from the set of applicable rules. As illus
an information request using information from the initial                trated in FIG. 6D, the service processes each rule in a loop
authorization request, the customer information, and/or the              until all rules have been processed. One skilled in the art will
customer's reply message. The information request may                    appreciate the service may use other methods to process the
include identifying information from the initial authorization           applicable rules, such as processing the rules in parallel using
request or the customer information. After generating the           40   multiple threads or processes.
information request in block 520, processing proceeds to                    After the service selects the first rule to apply, processing
block 522, where the service sends the message to the appro              proceeds to block 560, where the service determines the
priate issuing institution.                                              conditions specified by the selected rule. Processing then
   Processing then proceeds to block 524, where the service              proceeds to block 562, where the service determines the
receives an account information message from the issuing            45   relevant information forevaluating conditions for the selected
institution in response to the information request. As dis               rule. The relevant information depends on the particular con
cussed above, the account information includes information               ditions Surrounding the authorization request, and may be
associated with the selected payment instrument that can be              derived from the authorization request, from stored data Such
used to authorize payment. The account information may be                as the stored customer information, or from data maintained
encrypted Such that it can only be accessed by the acquirer         50   or accessible by the service, such as the current time. Pro
108. After receiving the account information, processing pro             cessing then proceeds to block 564, where the service evalu
ceeds to block 526, where the intermediary service sends the             ates the conditions based on the relevant information. As
account information to the acquirer 108, which can then                  previously discussed, the conditions may be connected based
generate the modified authorization request.                             on Boolean operators, such as AND or OR operations.
   FIG. 6C is a flow chart of a process 530 for defining a rule     55      Processing then proceeds to block 566, where the service
to be executed by the intermediary service. The service                  determines a corresponding action based on the result of the
executes the process 530 for each rule to be defined. The                evaluation and queues the corresponding action for execu
process 530 may be executed by components of the interme                 tion. As discussed above, actions are specified when the rule
diary service 204 (e.g., the rules module 412 and the customer           is defined and correspond to particular results reached by
communication module 420 of FIG. 5) or by a separate man            60   evaluation of the rule. Actions may direct the service to affirm
agement component that is configured to generate rules and               the authorization request, to use a particular payment instru
store the rules in the storage component 402 (FIG. 5). Rules             ment of combination of payment instruments in response to
information may be specified remotely (e.g., by a customer)              the authorization request, to reject the authorization request,
connecting through a network connection. Processing begins               or to execute a pre-determined verification procedure before
at block 532, where the service receives an indication of           65   affirming the authorization request. Queuing actions allows
whether the rule applies to an individual account, to a group of         the service to avoid executing redundant actions in response
accounts, or to all accounts. After the service receives the             to different rules. For example, if evaluation of a first rule
          Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 36 of 41


                                                       US 8,280,776 B2
                              21                                                                      22
indicates that the authorization request should be rejected and          cation procedure with an appropriate verification code. Other
evaluation of a second rule indicates that a particular verifi           previously-described techniques for verifying a transaction
cation procedure should be executed, only the first action               request may similarly be applied to the verification of the
should be executed, because it would be pointless to do the              status change.
Verification procedure for a rejected transaction. By queuing               If the verification procedure is successful, or if it is not
actions, the service can lookat all actions before attempting to         performed, processing proceeds to decision block 1010,
execute any action. After the action is queued, processing               where the service determines if activation and deactivation
proceeds to decision block 568, where the service determines             will be managed by the issuing institution 110. The determi
if there are additional rules to be processed. If there are              nation of whether the activation/deactivation is managed by
additional rules, processing returns to block 558, where the        10   the issuing institution may be based on an agreement between
service selects the next rule and repeats the evaluation pro             the issuing institution 110 and the intermediary service 204 or
cess. When no rules remain to be evaluated, the process ends.            based on customer-specified settings. If status will not be
  The use of rules allows a customer, merchant, or the service           managed by the issuing institution, processing proceeds to
to specify how authorization requests are processed for par              block 1012, where the service uses the rules module 412 to
ticular accounts. In addition to having rules to process Such       15   change the account status. In particular, if the request directs
requests, in Some circumstances it is beneficial to allow the            the service to deactivate the account for a selected time
customer or service greater control over the status of the               period, the service defines a rule to reject authorization
account. That is, it would be beneficial to allow the customer           requests during the specified time period. Similarly, if the
or the service to easily turn an account on or off on a tempo            request later directs the service to activate the account, the
rary basis. Such a feature would allow a customer, for                   service controls the rules module 412 to remove or modify
example, to disable an account when desirable (e.g., when the            previously-applied rules that rejected authorization requests
customer is on vacation and will not be using one of the                 during a specified time period. The modification, of rules by
customer's accounts). FIG. 10A is a flowchart of a process               the rules module is carried out according to the process dis
1000 for controlling the status of an account through the                cussed above with reference to FIGS. 6C and 6D.
intermediary service. The steps of the process 1000 may be          25     If the service determines that status will be managed by the
implemented using various components of the intermediary                 issuing institution 110, processing proceeds to decision block
service 204. Such as the customer communication module                   1014 where the service determines whether the account status
420 and the request evaluation module 424. Prior to executing            information will be stored locally. As above, this may be
the process 100, the intermediary service 204 will have reg              determined by the customer or may be based on an agreement
istered a customer's account. In the registration process, the      30   between the issuing institution 110 and the intermediary ser
customer communication module 420 receives account infor                 Vice 204. An advantage of having the intermediary service
mation, such as an account identifier and information identi             204 store status information is the issuing institution 110 can
fying the issuing institution, from the customer. The interme            avoid incurring the cost of developing infrastructure to
diary service 204 may also have also verified the account and            receive and store the status information. Instead, as discussed
set up a relationship between the intermediary service 204          35   below with reference to FIG. 10B, the issuing institution 110
and the issuing institution 110, if one was not previously               can query the intermediary service 204 for status information
established.                                                             as needed. Such as in response to an authorization request. If
   For any registered account, processing begins at block                the service determines that the account status information
1002, where the service receives a request to change the                 will be stored by the issuing institution 110, processing pro
accounts status. The request may be received at any time            40   ceeds to block 1016, where the service transmits a message to
after the account has been registered. The request includes              the issuing institution 110. The message notifies the issuing
information Such as the account identifier, the requested                institution 110 of the new status for the specified account and
change to the account status (e.g., to activate or deactivate the        may be encrypted using the methods described above for
account), and, optionally, an applicable time interval for               handling authorization requests. If the service determines that
which the account status should be changed. After receiving         45   the status will not be stored by the issuing institution, pro
the request, processing proceeds to block 1004, where the                cessing proceeds to block 1018, where the service stores the
service uses the account identifier, or other identifying infor          account status in the storage component 402. In some
mation, to retrieve account information for the account from             embodiments, the service may allow the customer to specify
the storage component 402. The retrieved information                     a start time for the change in account status. In these embodi
includes the identity of the issuing institution 110 and may        50   ments, the service only notifies the issuing institution 110 of
also include information for verifying the authenticity of the           any change in account status after the specified start time has
status change. Such as the customer's mobile telephone num               passed.
ber. Processing then proceeds to decision block 1006, where                 Account status may be changed at a later time using a
the service determines whether a verification procedure                  similar process. In one embodiment, the customer's request
should be performed to confirm the account status change.           55   may specify a time interval for a particular status change. At
Whether the service performs a verification procedure con                the beginning of the interval, the intermediary service 204
figured by the customer and/or the service. If a verification            provides an indication of the status change (e.g., by sending a
procedure is to be performed, processing continues to a block            message to the issuing institution) and at the end of the inter
1008. At block 1008, the service performs a verification pro             val the service provides a second indication to return the
cedure before continuing with the status change process. The        60   account to its original status. Any request to change account
Verification procedure may include, for example, sending a               status may specify a time in the future to implement a par
message to the customer's mobile device and receiving con                ticular status change, rather than making the change imme
firmation from the customer via the mobile device. If the                diately. When the specified time is reached, the intermediary
customer does not confirm the authenticity of the request to             service makes the requested change or initiates the requested
change the status of the account, the service rejects the status    65   change by transmitting appropriate messages to the issuing
change. The customer may be required to confirm the authen               institution. Alternatively, the issuing institution 110 may
ticity by, for example, affirmatively responding to the verifi           manage the timing itself. In this case, the intermediary service
           Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 37 of 41


                                                        US 8,280,776 B2
                               23                                                                         24
204 provides the end time to the issuing institution 110 at the            vice 204. If the initial authorization request is not associated
same time that it notifies the issuing institution 110 of the first        with the intermediary service, at a block 706 the acquirer
status change. The issuing institution 110 then reverts to the             forwards the initial authorization request to the payment asso
original account status after the specified end time has passed.           ciation 112 for processing in accordance with traditional pro
   If an attempt is made to use a deactivated account, the                 cesses as described in FIG. 1. If, however, the identifying
service may be configured to automatically notify the cus                  information contained in the initial authorization request
tomer of, or query the customer about, the attempt. For                    indicates that the initial authorization request is associated
example, the intermediary service 204 may send a notifica                  with the intermediary service, processing continues to block
tion message providing transaction information when an                     708. At block 708, the acquirer 108 sends at least part of the
attempt is made to utilize a deactivated account. The notifi          10
                                                                           data from the initial authorization request to the intermediary
cation message allows the customer to investigate the Source               service 204.
of transaction and to reassess whether the account should
remain deactivated. The notification message may allow the                    Processing then proceeds to block 710, where the acquirer
customer to reactivate the account from the customer's                     108 receives account information from the intermediary ser
mobile device. Reactivation of the account could be done              15   vice 204. The intermediary service 204 determines the
using a verification procedure similar to the previously-de                account information using the process 500 of FIGS. 6A and
scribed procedure. That is, the service sends a notification               6B. The received account information may be received in
message to the customerand allows the customer to reactivate               encrypted or unencrypted form. If encrypted by the issuing
the account by sending an appropriate authorization message                institution or the intermediary service, the acquirer 108 may
to the service. In some embodiments, the service may be                    decrypt the account information using a locally-stored
configured to require a verification code to reactivate the                encryption key. After receiving the account information, pro
acCOunt.                                                                   cessing proceeds to block 712, where the acquirer 108 gen
   When the intermediary service allows customers to man                   erates a modified authorization request based on the initial
age the status of their account, the issuing institution and the           authorization request and the received account information.
intermediary service coordinate to ensure that the issuing            25   As discussed above, the acquirer 108 may generate the modi
institution properly allows or rejects authorization requests              fied authorization request by replacing identifying informa
based on the account status. FIG. 10B is a flowchart of a                  tion contained in the original request with the received
process 1040 for handling an authorization request by the                  account information. The following is an example of an initial
issuing institution 110. Processing begins at block 1042,                  authorization request such as might be received from a point
where the issuing institution 110 receives an authorization           30   of purchase:
request from the payment association 112.
   Processing then proceeds to block 1044, where the issuing
institution 110 looks up account information associated with                                 Transaction Identifier
the authorization request. Processing then proceeds to deci                                  Identifying Information
sion block 1046, where the issuing institution uses the               35                     Initial Track 2 Data (optional)
account information to determine whether account status is                                   Industry Standard Code
                                                                                             Merchant Information
stored by the issuing institution 110 or the intermediary ser                                Transaction Amount
vice 204. If the status is stored by the issuing institution 110.                            Transaction Items
processing proceeds to block 1048, where the institution
looks up the current account status using an account database.        40
                                                                              The identifying information results in the initial authoriza
Otherwise, processing proceeds to block 1050, where the                    tion request being sent to the intermediary service 204. After
institution communicates with the intermediary service 204                 sending the initial authorization request to the intermediary
to request account status information.                                     service 204, the acquirer may receive the following account
   Once the issuing institution 110 has received the current               information in response:
status for the account, processing proceeds to decision block         45
1052, where the issuing institution evaluates the current sta
tus to determine if the account is activated. If the account is
activated, processing proceeds to block 1054, where the issu                                 Transaction Identifier
ing institution handles the authorization request using stan                                 Real Account Information
dard credit procedures. If the account is not activated, pro          50
cessing proceeds to block 1056, where the institution rejects                 The acquirer 108 would then construct the following modi
the authorization request. After the request has been handled,             fied authorization request:
the process ends.
   FIG. 7 is a flowchart of a process 700 for processing finan
cial transaction data executed by an acquirer 108. The process        55
700 is executed by the acquirer 108 in conjunction with the                                  Transaction Identifier
                                                                                             Real Account Information
process 500 executed by the intermediary service of FIGS.                                    Real Track 2 Data (optional)
6A and 6B. Processing begins at block 702, where the                                         Industry Standard Code
acquirer 108 receives an initial authorization request from the                              Merchant Information
point of purchase 106. At a decision block 704, the acquirer          60                     Transaction Amount
                                                                                             Transaction Items
determines whether the initial authorization request should be
routed to the intermediary service 204 based on the identify
ing information contained in the initial authorization request.               For record-keeping purposes, and in order to ensure that
The determination may include, for example, assessing                      authorization requests are correctly associated with received
whether an identifying number contained in the initial autho          65   account information, a transaction identifier may be assigned
rization request falls within a range of identifying numbers or            to each transaction and used by the acquirer and the interme
has a particular prefix associated with the intermediary Ser               diary server to ensure that all sent and received messages are
          Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 38 of 41


                                                       US 8,280,776 B2
                              25                                                                       26
correctly correlated. The acquirer may store all initial autho           requests according to the process 700 described above to
rization requests, received account information, and modified            determine if initial authorization requests should be sent to
authorization requests in a data structure so that the acquirer          the intermediary service 204.
or a third party may Subsequently audit the information and                 The acquirer 108 also includes an intermediary service
confirm that transactions are being appropriately processed.             communication module 808, which is configured to commu
   After the modified authorization request is generated, pro            nicate with the intermediary service 204 to send authorization
cessing then proceeds to block 714 where the acquirer 108                requests and to receive account information. The intermedi
sends the modified authorization request to the payment asso             ary service communication module 808 then provides the
ciation 112. In block 716, the acquirer 108 receives an autho            account information to an authorization request generator
rization or a denial in response to the modified authorization
                                                                    10   module 810, which is configured to generate a modified
request. The acquirer 108 then completes the authorization               authorization request based on the initial authorization
process by sending the authorization or denial message to the            request and the received account information. The modified
                                                                         authorization request is then provided to a payment associa
point of purchase 106 in block 718. As discussed above, the              tion communication module 812, which is configured to com
acquirer 108 may also send the authorization or denial mes          15   municate with the payment association 112 to send the modi
sage to the intermediary service 204 so that the intermediary            fied authorization requests to the issuing institution 110. After
service 204 can send a receipt message to the customer's                 the issuing institution 110 approves or denies a transaction,
mobile device 206. The acquirer 108 may also send transac                the payment association communication module 812 also
tion details, such as the list of transaction items, to the inter        receives an authorization or denial message from the payment
mediary service 204 so that the receipt message can include              association 112. The acquirer 108 then forwards the message
additional transaction details.                                          to the point of purchase 106 and/or the intermediary service
   While the process 700 has been described as being imple               204.
mented by the acquirer 108, it will be appreciated that process             One of the advantages of the disclosed intermediary ser
700 can be implemented by any party that participates in the             Vice 204 is that it allows routing of encrypted messages
transaction approval process. For example, the payment asso         25   through the service without revealing sensitive information
ciation 112 or an issuing institution 110 may forward initial            that is contained in the messages to the operator of the service.
authorization requests to the intermediary service 204 in lieu           FIG. 9 is a block diagram depicting various message routing
of the acquirer forwarding the request. The account informa              paths through the intermediary service 204. Complementary
tion is then returned to the payment association or issuing              encryption keys are depicted as being maintained by different
institution for further processing.                                 30   parties that participate in the processing of a financial trans
   FIG. 8 illustrates a logical block diagram of the acquirer            action. For example, a key A that is maintained by acquirer
108 that implements the process 700 of FIG. 7. The acquirer              108 allows the acquirer to encrypt messages and communi
108 redirects certain authorization requests to the intermedi            cate in a secure fashion with the intermediary service 204,
ary service 204 and generates modified authorization requests            which maintains a complementary key A' for decoding the
based on information provided by the intermediary service           35   encrypted messages. Similarly the intermediary service 204
204. As with the intermediary service 204 shown in FIG. 5,               maintains a key B' that allows it to communicate in a secure
aspects of the acquirer 108 may be implemented as special                fashion with the mobile device 206, which maintains a
purpose circuitry, programmable circuitry, or as a combina               complementary key B. Moreover, the intermediary service
tion of these. The modules in the acquirer 108 may be imple              204 also maintains a key C" that allows it to communication in
mented in a single physical device or distributed over multiple     40   a secure fashion with the issuing institution 110, which main
physical devices and the functionality implemented by calls              tains a key C. Of note, however, is the ability of the acquirer
to remote services.                                                      108 and the issuing institution 110 to exchange encrypted
   As discussed above, the acquirer 108 receives an initial              messages or portions of messages through the intermediary
transaction authorization request from the point of purchase             service without allowing the service to read or otherwise act
106 and transmits a modified authorization request to the           45   on the contents of the messages. For example, certain portions
issuing institution 110 via the payment association 112. The             of the point of purchase information from the initial authori
acquirer 108 also communicates with the intermediary ser                 Zation request (e.g., the specific products being purchased)
Vice 204 to request account information associated with a                may be encrypted by the acquirer 108 using an encryption key
particular authorization request and to receive the requested            D. When the intermediary services 204 receives messages or
account information. The acquirer 108 also interacts with a         50   portions of messages that are encrypted, the service copies the
storage component 802, which is configured to store infor                encrypted messages orportions of messages and forwards the
mation used to integrate with the intermediary service 204. In           copied messages to the issuing institution 110. The issuing
particular, the storage component 802 stores identifying                 institution 110 is able to decrypt the encrypted message or
information (such as ranges of account numbers or account                portion of the message using key D'. Similarly, the issuing
number prefixes) that can be used to determine which autho          55   institution 110 may encrypt account information using key D
rization requests should be handled by the intermediary ser              so that the information may be read only by the acquirer 108.
vice 204. The storage component 802 may also store histori               An advantage of this is that the intermediary service 204
cal transaction information to be used for auditing or if a              never has usable access to the encrypted information. This
transaction is disputed.                                                 allows the acquirer to retain control over non-essential cus
   The acquirer 108 includes various modules to assist in           60   tomer information, Such as certain point of purchase infor
processing authorization requests. In particular, the acquirer           mation, and increases the privacy of the information. It also
108 includes a point of purchase communication module 804,               allows the issuing institution to pass certain account informa
which is configured to communicate with the point of pur                 tion, such as the card number and PIN number of a customer's
chase 106 to receive initial authorization requests and trans            debit card, to the acquirer 108, thereby allowing the acquirer
mit authorization or denial messages at the end of the trans        65   to process financial transactions that might not have been
action. The acquirer 108 also includes an evaluation module              previously available to the acquirer (e.g., such as during an
806, which is configured to evaluate initial authorization               online purchase).
          Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 39 of 41


                                                       US 8,280,776 B2
                           27                                                                           28
  From the foregoing, it will be appreciated that specific                wherein evaluating the processing rule comprises comparing
embodiments of the invention have been described hereinfor                the information in the authorization request to the transaction
purposes of illustration, but that various modifications may be           history.
made without deviating from the invention. For example,                     10. The method of claim 1, wherein the one or more con
those skilled in the art will further appreciate that the depicted   5    ditions specifies a time interval and wherein executing the
flow charts may be altered in a variety of ways. The order of             associated action comprises rejecting all transactions during
the steps may be rearranged, steps may be performed in                    the specified time period or executing a specified verification
parallel, steps may be omitted, or other steps may be included.           procedure for all transactions during the specified time
Accordingly, the invention is not limited except as by the                period.
appended claims.                                                     10      11. A system for processing financial transaction data, the
  We claim:                                                               system comprising:
   1. A method for processing financial transaction data in a               a processor;
computing system including a processor and a storage area,                  a Storage component;
the method comprising:                                                      a communication module configured to receive an autho
  receiving an authorization request generated as a result of        15        rization request generated as a result of a transaction by
      a transaction by a purchaser at a point of purchase,                     a purchaser at a point of purchase, wherein the authori
      wherein the authorization request includes a purchaser                   Zation request includes a purchaser identifier, a transac
     identifier, a transaction amount, and information identi                  tion amount, and information identifying the point of
    fying the point of purchase;                                               purchase; and
  determining a processing rule to apply to the authorization               a rules module configured to:
    request based on the purchaser identifier, wherein the                     determine a processing rule to apply to the authorization
    processing rule defines one or more conditions and an                         request based on the purchaser identifier, wherein the
     associated action, and wherein the associated action                         processing rule defines one or more conditions and an
      includes the generation of a transaction indication mes                    associated action and wherein the associated action
      Sage for transmittal to a mobile device associated with        25          includes the generation of a transaction indication
      the purchaser identifier, the transaction indication mes                   message for transmittal to a mobile device associated
      Sage including information about the transaction and                       with the purchaser identifier, the transaction indica
      specifying a response from the mobile device;                              tion message including information about the trans
   evaluating the processing rule by applying the one or more                    action and specifying a response from the mobile
      conditions defined by the processing rule to information       30          device;
      in the authorization request or customer information                     evaluate the processing rule by applying the one or more
      associated with the purchaser identifier; and                              conditions defined by the processing rule to informa
   when the processing rule is satisfied, executing the associ                   tion in the authorization request or customer informa
      ated action and transmitting the transaction indication                    tion associated with the purchaser identifier; and
      message to the purchaser.                                      35        when the processing rule is satisfied, execute the asso
   2. The method of claim 1, wherein the processing rule is                      ciated action and transmit the transaction indication
uniquely identified with the purchaser identifier in the autho                     message to the purchaser.
rization request.                                                            12. The system of claim 11, wherein determining the pro
   3. The method of claim 1, wherein the processing rule                  cessing rule comprises loading a processing rule correspond
applies to a group of purchaser identifiers including the pur        40   ing to the purchaser identifier from the storage component.
chaser identifier included in the authorization request.                     13. The system of claim 11, wherein the processing rule is
   4. The method of claim 1, wherein executing the associated             uniquely identified with the purchaser identifier in the autho
action comprises selecting a payment instrument and initiat               rization request.
ing a payment process based on the selected payment instru                   14. The system of claim 11, wherein the processing rule
ment and the authorization request.                                  45   applies to a group of purchaser identifiers including the pur
  5. The method of claim 1, wherein the one or more condi                 chaser identifier included in the authorization request.
tions are based on at least one of a type of item being pur                  15. The system of claim 11, wherein executing the associ
chased, the information identifying the point of purchase, the            ated action comprises selecting a payment instrument and
transaction amount, a geographical area, and a transaction                initiating a payment process based on the selected payment
frequency.                                                           50   instrument and the authorization request.
   6. The method of claim 1, wherein evaluating the process                  16. The system of claim 11, wherein the one or more
ing rule comprises determining whether the location of the                conditions are based on at least one of a type of item being
purchaser differs from the location of the point of purchase.             purchased, the information identifying the point of purchase,
  7. The method of claim 1, wherein the authorization                     the transaction amount, a geographical area, and a transaction
request includes information specifying whether a token was          55   frequency.
presented at the time of the transaction and wherein the pro                 17. The system of claim 11, wherein the one or more
cessing rule specifies a first verification procedure to be               conditions specifies a transaction amount and wherein the
executed in response to determining that the token was pre                associated action comprises executing a specified verification
sented and a second verification procedure to be executed in              procedure in response to determining that the amount of the
response to determining that the token was not presented.            60   authorization request exceeds the transaction amount.
  8. The method of claim 1, wherein the one or more condi                    18. The system of claim 11, further comprising tracking a
tions specifies a transaction amount and wherein the associ               number of transactions executed for a specified purchaser
ated action comprises rejecting the authorization request in              identifier, wherein evaluating the processing rule comprises
response to determining that the amount of the authorization              determining that the number of transactions exceeds a maxi
request exceeds the transaction amount.                              65   mum number of transactions specified by the processing rule.
   9. The method of claim 1, further comprising storing a                    19. The system of claim 11, wherein the one or more
transaction history associated with a purchaser identifier,               conditions specifies a time interval and wherein executing the
          Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 40 of 41


                                                     US 8,280,776 B2
                              29                                                                     30
associated action comprises rejecting all transactions during             23. The computer-readable medium of claim 21, wherein
the specified time period or executing a specified verification        the processing rule applies to a group of purchaser identifiers
procedure for all transactions during the specified time               including the purchaser identifier included in the authoriza
period.                                                                tion request.
   20. The system of claim 11, wherein executing the associ               24. The computer-readable medium of claim 21, wherein
ated action comprises selectively requesting verification from         executing the associated action comprises selecting a pay
                                                                       ment instrument and initiating a payment process based on
a customer or a third party based on the evaluation.                   the selected payment instrument and the authorization
   21. A computer-readable medium containing instructions              request.
for processing financial transaction data in a computing sys      10      25. The computer-readable medium of claim 21, wherein
tem including a processor and an associated Storage area, by           executing the associated action comprises:
a method comprising:                                                      determining a verification procedure;
   receiving an authorization request generated as a result of            requesting verification based on the verification procedure;
      a transaction by a purchaser at a point of purchase,                in response to the verification, initiating an authorization
     wherein the authorization request includes a purchaser       15
                                                                             process based on the authorization request.
     identifier, a transaction amount, and information identi             26. The computer-readable medium of claim 21, wherein
    fying the point of purchase;                                       the processing rule specifies an active time interval and
  determining a processing rule to apply to the authorization          wherein the processing rule is only evaluated during the
                                                                       active time interval.
    request based on the purchaser identifier, wherein the
    processing rule defines one or more conditions and an                 27. The computer-readable medium of claim 21, wherein
     associated action and wherein the associated action               the one or more conditions specifies a transaction amount and
     includes the generation of a transaction indication mes           wherein the associated action comprises rejecting the autho
      Sage for transmittal to a mobile device associated with          rization request, executing a specified verification procedure,
     the purchaser identifier, the transaction indication mes          or selecting a payment instrument to be used for an authori
      Sage including information about the transaction and        25
                                                                       Zation procedure in response to determining that the amount
      specifying a response from the mobile device;                    of the authorization request exceeds the transaction amount.
   evaluating the processing rule by comparing information in             28. The computer-readable medium of claim 21, wherein
     the authorization request or customer information asso            executing the associated action comprises selectively
     ciated with the purchaser identifier to the one or more           requesting verification from a customer or a third party based
                                                                       on the evaluation.
     conditions defined by the processing rule;                   30
                                                                         29. The computer-readable medium of claim 21, further
   when the processing rule is satisfied, executing the associ         comprising determining a transaction location, wherein
     ated action and transmitting the transaction indication           evaluating the processing rule includes determining whether
     message to the purchaser.                                         the transaction location is within a specified geographical
   22. The computer-readable medium of claim 21, wherein               aca.
the processing rule is uniquely identified with the purchaser     35
identifier in the authorization request.
                  Case 4:20-cv-04121-KAW Document 1 Filed 06/22/20 Page 41 of 41

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,280,776 B2                                                                                       Page 1 of 1
APPLICATIONNO.              : 12/859203
DATED                       : October 2, 2012
INVENTOR(S)                 : Todd R. Coulter et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         On first page, field (73), in “Assignee', in column 1, line 1, delete “Fon Wallet and insert
         -- FonWallet--, therefor.

         In column 15, line 55, delete “(MN) and insert -- (CVV) --, therefor.




                                                                                      Signed and Sealed this
                                                                                    First Day of January, 2013


                                                                                                    David J. Kappos
                                                                               Director of the United States Patent and Trademark Office
